Appeal from an order of the Family Court, Queens County, dated December 10, 1974, which, after a fact-finding determination, dated February 8, 1973, adjudged that appellant is a person in need of supervision and ordered him placed in a Division for Youth, Title 3, Facility. Order and fact-finding determination reversed, on the law and the facts, without costs, and proceeding remanded to the Family Court for proceedings de nova. At the fact-finding hearing appellant was not advised of his right to remain silent; he was not advised of the consequences of a waiver of that right; and he was not questioned by the court to ascertain whether he himself admitted the allegations of the petition (Family Ct. Act, § 741; Matter of B., 44 AD2d 567). For the purposes of the new proceedings, we note that the order of December 10, .1974 was. not supported by a preponderance of the evidence at the dispositional hearing (Family Ct. Act, § 745, subd [b]). Rabin, Acting P. j., Hopkins, Martuscello, Christ and Brennan, JJ., concur.